IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

CHRISTIE BURKEY HUNT,

              Petitioner,

v.                                                     Case No. 5D17-3778
                                                       Corrected
STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed March 16, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Sirianni, Jr., Winter Park, for
Petitioner.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the February 9, 2017

judgment and sentence rendered in Case No. 2014-CF-024409-A, in the Circuit Court in

and for Brevard County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, BERGER and WALLIS, JJ., concur.